Citation Nr: 0014952	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  95-37 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
November 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran's pre-exiting left club foot disorder was not 
aggravated during active military service beyond the natural 
progress of the disorder.  


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has a left foot disorder, which is related to his 
active military service.  More specifically, the veteran 
maintains that although he entered military service on a 
medical waiver due to a congenital left club foot disorder, 
his left foot disorder was aggravated by the rigorous 
training activities he underwent during his active military 
service.  

As a preliminary matter, the Board notes that this appeal was 
previously denied in a June 1998 BVA decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter "the 
Court").  In an Order dated June May 13, 1999, the Court 
vacated the Board's June 1998 decision solely with respect to 
the issue of entitlement to service connection for a left 
foot disorder, and remanded that matter back to the BVA for 
development consistent with the parties' Joint Motion for 
Remand on One Issue, for Dismissal of Four Issues, and to 
Stay Further Proceedings (Joint Motion). 

According to the Joint Motion, the Board did not provide an 
adequate statement of reasons and bases for its decision, and 
did not fulfill the duty to assist the veteran in development 
of the facts pertinent to his claim.  (Joint Motion, at 1).  
Specifically, the Joint Motion found fault in the BVA's 
decision to adopt a medical opinion provided by Thomas C. 
McLaughlin, M.D., in rendering the June 1998 BVA denial of 
the veteran's claim.  The Joint Motion found Dr. McLaughlin's 
opinion to be "somewhat equivocal in nature," and ordered 
that the case be remanded for another medical opinion with 
respect to whether the veteran's preexisting left foot 
disorder was aggravated during service.  (Joint Motion, at 
6).

In August 1999, this case was returned to the Board, and in 
January 2000, the Board referred this issue for a medical 
expert opinion for clarification, pursuant to 38 U.S.C.A. 
§§ 5107(a) and 38 C.F.R. § 20.901(a).  A response was 
received from that request in March 2000 and a copy of the 
opinion was provided to the veteran's representative.  The 
Board is satisfied that the physician adequately responded to 
the Board's January 2000 medical opinion request, and the 
Board will proceed with disposition of this appeal.  

The veteran's claim for service connection for a left foot 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the veteran has presented a claim that is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
The Board also is satisfied that all the facts relevant to 
this claim have been properly and sufficiently developed, and 
no further action is required to comply with the duty to 
assist the veteran with the development of his claim.  
38 U.S.C.A. § 5107(a).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A preexisting injury or disease will be considered 
to have been aggravated by active military service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b).

The veteran's service medical records reveal that he entered 
military service pursuant to a waiver, due to a congenital 
left club foot.  A May 1988 service medical record indicates 
that the veteran presented with a history of surgical 
treatment of left congenital club foot, heel cord lengthening 
and medial release.  The last surgery was performed when the 
veteran was four years old.  The impression was residual 
equinus (12 degrees), mild to medial foot adduction, 
supination.  The examiner indicated that it was expected that 
the left foot and ankle would present problems with the 
physical demands of military training/service.  However, the 
examiner stated that the veteran had had no symptoms, no 
abnormal callosites doing work requiring walking, hiking, and 
hunting activities.  Finally, the examiner stated that the 
veteran did "not meet standards, but could be considered for 
waiver because of asymptomatic and no physical limitation."  

During service, in March 1994, the veteran hit his left ankle 
on a car door, but there was no evidence of acute bony 
injury.  In July 1994, he was seen for complaints of pain in 
his left foot, including decreased motion and strength in his 
left ankle.  There were findings of decreased strength in his 
left ankle, and plantar flexion.  Bike riding was 
recommended. 

A July 1994 medical record from the U.S. Naval Hospital in 
Rota, Spain, shows that the veteran was seen for treatment of 
his left foot disorder.  He was diagnosed with left 
congenital club foot deformity, post operative correction 
with residual equinovarus deformity, as well as early 
arthritis, secondary to the foregoing.  The examiner 
indicated that the veteran had entered service on a waiver, 
and his left foot function had significantly worsened while 
in the Navy.  The examiner also indicated that the veteran 
had approximately 50 percent greater loss of function in his 
left lower extremity, as compared to the right.  The veteran 
was considered functionally incapacitated for his job in the 
Navy.  

In September 1994, the Record Review Panel of the Physical 
Evaluation Board evaluated the veteran's case and found that 
he was unfit for duty, due to his left congenital club foot 
deformity, post operative correction with residual 
equinovarus deformity, as well as early arthritis of the left 
foot, secondary to the foregoing.

The veteran's service separation examination report, dated in 
October 1994, notes that the veteran had a clubfoot deformity 
with surgical correction, existing prior to service.  The 
left foot was reportedly inflamed since May 1994, secondary 
to trauma.  The left club foot was not considered 
disqualifying for separation (NCD).  The veteran was 
discharged from military service in November 1994, due to 
disability.  

In January 1995, the veteran initiated a claim for service 
connection for a left foot disability, claimed as aggravation 
of club foot.  In October 1995, he testified before a hearing 
officer that prior to his time in service, he was involved in 
hiking and hunting.  Upon entry into military service with a 
waiver for his left foot, he was required to maintain the 
same physical fitness standards as everyone else.  The 
veteran indicated that he underwent additional training to be 
a firefighter, and that training involved climbing up and 
down many ladders and stairs.  The veteran stated that over 
time he began to experience more pain in his left foot, as 
well as decreased range of motion and flexibility.  

In December 1995, the veteran underwent a VA examination and 
was diagnosed with a history of left clubfoot with subsequent 
repair.  The veteran was noted to have a "decreased range of 
motion as is expected with this sort of situation."  The 
examiner noted that the veteran was "status post what 
appears to be a successful surgery in the past as a child."  
The examiner further noted that the veteran walked with a 
slight limp, and it was "reasonable to think that the 
[veteran] will develop arthritis in his hips and possibly his 
knees subsequent to his clubfoot as any change in gait and 
weight distribution will potentially lead to arthritis."  
There was no current evidence of arthritis.  The examiner 
offered no opinion as to whether the veteran's left foot was 
aggravated by his active military service.  A December 1995 
VA outpatient treatment report indicates that the veteran was 
seen with complaints of left foot pain.  The examiner noted 
some swelling distal to the medial malleolus.  

In August 1997, the veteran testified before the undersigned 
member of the Board at the RO that the pain in his left foot 
increased during service, and would radiate up his left leg.  
He stated that a VA doctor told him he had arthritis in that 
foot.  The veteran further stated that he felt that all the 
rigorous training in service, including training as a 
firefighter, may have aggravated his left foot disorder. 

In February 1998, the Board referred this issue for a medical 
expert opinion for clarification, pursuant to 38 U.S.C.A. 
§§ 5107(a) and 38 C.F.R. § 20.901(a).  The Board requested 
answers to questions regarding whether the worsening of the 
veteran's left foot during service was due to the natural 
progress of the disorder, and, if medically ascertainable, 
what current disability, if any, could be attributed to any 
in-service aggravation.  The following response, in pertinent 
part, was received in May 1998, from Thomas C. McLaughlin, 
M.D., of the Cleveland, Ohio, VAMC:
 
It is my opinion, that the reported 
worsening of the veteran's left foot 
disorder during service is due to the 
natural progress of the disorder and that 
this type of increasing symptoms would 
have occurred in any type of weight-
bearing activity.  Even if some of the 
increase of symptoms could be considered 
aggravations specifically related to his 
medical [sic] service, I am not clear how 
one would decide which disability is 
specifically related to this problem.  

The natural history of this type of 
deformity is that of gradual increase in 
symptoms and I do not believe that I can 
state that his condition has been 
aggravated by his time in the service.

Pursuant to the Court's Order in May 1999, another medical 
expert opinion was sought in January 2000.  In March 2000, an 
opinion was received from Matko Milicic, M.D., Chief of the 
Orthopedic Section of a VA medical center.  Dr. Milicic 
concluded, in pertinent part:

It is my opinion that subjective 
complaints of increasing pain in the left 
foot and ankle during military service 
are attributable to natural progress of 
this congenital disorder.  The complaints 
that were increased during military 
service are not beyond that of the 
natural progress of the disorder.  The 
objective findings of foot deformity and 
muscular atrophy of the left leg are the 
result of the congenital foot disorder.  
The subjective complaints of pain by 
increased activities are predictable, as 
it was brought to the veteran's attention 
prior to entering the service.  

The veteran's claims file was provided to Dr. Milicic and he 
stated that he had reviewed the file.  His report includes a 
factual summary of the veteran's left foot disorder.  In 
part, he noted that the service separation examination in 
July 1994 "did not produce any different findings from those 
existing prior to entering the service except 'early 
arthritis of the foot,' though in the x-ray report of June 
22, 1994 I read 'No significant, degenerative changes,' and 
final impression: Left club foot status-post surgical 
correction."

In light of all the evidence of record as summarized above, 
the Board concludes that for the following reasons that the 
preponderance of the evidence is against the claim for 
service connection for a left foot disorder.  

The record provides medical evidence that the veteran's left 
foot function diminished during his active military service.  
In that regard, the July 1994 medical record from the U.S. 
Naval Hospital in Rota, Spain, reflects that the veteran was 
brought into military service on a waiver for his congenital 
left club foot, but that his left foot function had 
significantly worsened while in the Navy.  Thus, the Board 
finds that the presumption of aggravation applies.  See 
Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (presumption of 
aggravation applies only when preservice disability increases 
in severity during service).  As such, the outcome of this 
appeal rests on whether there is clear and unmistakable 
evidence to rebut the presumption of aggravation.  See 
38 C.F.R. § 3.306(b).  

The Board finds that the medical expert opinions provided by 
Drs. McLaughlin and Milicic, however, clearly and 
unmistakably rebut the presumption of aggravation. Dr. 
McLaughlin concluded that "the reported worsening of the 
veteran's left foot disorder during service is due to the 
natural progress of the disorder."  In their Joint Motion, 
the parties found Dr. McLaughlin's statement "equivocal in 
nature," and thus inadequate as a basis for denying this 
appeal.  (Joint Motion, at 6).  Specifically, the Joint 
Motion pointed out that Dr. McLaughlin began his statement by 
indicating that the veteran's left foot worsening was due to 
the natural progress of the disorder, but then commented that 
even if the veteran's left foot disorder was partially 
aggravated by certain military activities, it was not clear 
how one would decide which disability was specifically 
related to this problem.  Hence, Dr. McLaughlin concluded 
that "I do not believe that I can state that his condition 
has been aggravated by his time in the service."  

In light of the Joint Motion's characterization of Dr. 
McLaughlin's statement as equivocal, and their request for a 
new opinion, the Board sought an additional medical opinion 
from Dr. Milicic.  The Board finds that Dr. Milicic's recent 
opinion provides clear and convincing evidence, when 
considered with the other evidence of record, that the 
veteran's left foot was not aggravated beyond the normal 
progress of the disorder.  Dr. Milicic stated that "the 
complaints that were increased during military service are 
not beyond that of the natural progress of the disorder."  
Dr. Milicic further indicated that the "subjective 
complaints of increasing pain in the left foot and ankle 
during military service are attributable to natural progress 
of this congenital disorder."  The Board finds that this 
opinion, combined with Dr. McLaughlin's opinion and the other 
medical evidence of record, provides clear and convincing 
evidence that the veteran's preexisting left club foot 
disorder was not aggravated by his military service beyond 
the natural progress of that disorder.  

The Board acknowledges Dr. Milicic's statement that the 
veteran's "complaints of pain by increased activities are 
predictable."  It appears to follow from this statement that 
the veteran's left club foot disorder would have become 
symptomatic with any activity over time, whether in the 
military or otherwise.  In any event, Dr. Milicic clearly 
concluded that the veteran's complaints of increasing pain 
during military service were due to the natural progress of 
the disorder.  The opinion is consistent with the other 
medical evidence of record, including Dr. McLauglin's 
statement.  

The Board further notes that both Dr. McLaughlin's and Dr. 
Milicic's opinions must be read in conjunction with the 
questions posed to them.  For example, Dr. Milicic was asked 
the following precise question:  

Whether it is at least as likely as not 
that the veteran's left club foot 
disorder chronically increased in 
severity during his military service 
beyond the natural progress of the 
disorder; in other words, whether the 
veteran's military activity caused an 
increase in disability or whether the 
increased symptoms of the left club foot 
during service were attributable to the 
natural progress of the disorder.

In response to that specific question, Dr. Milicic clearly 
stated that the veteran's complaints of pain were 
attributable to the natural progress of the disorder, and 
"the complaints that were increased during military service 
[were] not beyond that of the natural progress of the 
disorder."  In light of the foregoing conclusion, Dr. 
Milicic did not address the second question, which concerned 
the extent, if any, to which his left foot disorder worsened 
during service as a result of military service.  In short, 
the Board is satisfied that Dr. Milicic answered the 
questions posed to him in a clear manner, supported by facts 
in the record.  

The Board notes that it is the BVA's responsibility to assess 
the credibility and weight given to the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  In the present case, 
the Board finds that the opinion provided by Dr. Milicic, and 
even the opinion provided by Dr. McLaughlin, are persuasive 
in their conclusions that the in-service aggravation of the 
veteran's left foot disorder was due to the natural progress 
of the disorder.  The Board finds that Dr. Milicic and Dr. 
McLaughlin answered the questions posed to them, and 
supported their opinions by clinical findings in the record.  
It is also clear that each doctor reviewed the veteran's 
medical history before reaching their conclusions.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  Even 
discounting Dr. McLaughlin's opinion, in light of the Joint 
Motion's comments, the Board finds that Dr. Milicic's opinion 
is probative in this appeal, as described above.
 
In short, as set forth above, the Board finds that the 
medical evidence of record contains clear and convincing 
evidence that the veteran's preexisting left club foot 
disorder was not aggravated during service beyond the natural 
progress of the disorder.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to a 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b) are not applicable, and the appeal as 
to this issue is denied.


ORDER

Service connection for a left foot disorder is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

